Citation Nr: 0320981	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastritis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to March 1981.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California which granted 
secondary service connection for gastritis, rated 10 percent.  
The veteran's claims folders are now under the jurisdiction 
of the Jackson, Mississippi RO.  A hearing was held at the RO 
in February 1994.  In May 2003 the veteran indicated that he 
no longer desired a hearing before a Veterans Law Judge, as 
he had requested.  The matter of the rating for lumbosacral 
strain will be addressed in a remand which follows this 
decision.  


FINDING OF FACT

Throughout the appellate period the veteran's gastritis has 
been manifested by symptoms no greater than small nodular 
lesions, and symptoms.


CONCLUSION OF LAW

A rating in excess of 10 percent for gastritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7307 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue.  Via the August 1993 
rating decision and several supplemental statements of the 
case (SSOCs) the veteran was notified why a rating higher 
than 10 percent was not assigned.  The RO informed him of the 
VCAA in February 2001.  A May 2003 SSOC informed him of 
pertinent provisions of the VCAA (to include 38 C.F.R. 
§ 3.159), of what the evidence showed, and generally outlined 
his and VA's respective responsibilities in evidentiary 
development, satisfying the notice requirements set out by 
United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of everything significant pertinent to his 
claim.  

The RO has obtained the veteran's VA and private medical 
records.  He has not mentioned any outstanding records that 
might support his claim or affect its outcome.  He has been 
afforded VA examinations.  There is no indication that the 
evidentiary record is incomplete.  No further notice or 
assistance to the veteran in the development of evidence is 
required.  

Factual Background

The veteran essentially argues that his service-connected 
gastritis has continued to worsen.  See VA Form 1-646, 
Statement of Accredited Representation in Appealed Case, 
dated in May 2003.  

A May 1989 VA Medical Certificate shows a diagnosis of 
gastritis, rule out Motrin induced.  

VA esophagogastroduodenoscopy (EGD) in July 1992 revealed 
findings reflective of normal esophagus; gastric mucosa, 
erythema and friability consistent with gastritis; and normal 
duodenum.  

An October 1992 VA progress note reflects that gastritis had 
been previously diagnosed.  Gastritis was diagnosed again, 
with improving of symptoms with Tagamet.  Discontinuance of 
non-steroidal medications and ETOH (alcohol) were also 
helpful.  

On December 1992 VA intestine examination it was noted that 
the veteran had taken Motrin for treatment of back pain for a 
long period of time.  He developed a chronic gastrointestinal 
irritation due to this medication.  The examiner opined that 
when a nonsteroidal anti-inflammatory drug such as Motrin is 
prescribed for a long period of time it can have an 
irritating affect on the gastrointestinal tract and, in this 
case, on the stomach.  Gastritis secondary to Motrin use on a 
long term basis was diagnosed.  

A January 1993 VA progress note includes a diagnosis of 
gastritis, stable on Tagamet.

VA upper GI testing in March 1996 revealed that the stomach 
demonstrated the prominence of mucosal folds thought to be 
due to a degree of gastritis.  

On May 1996 VA stomach examination gastritis, duodenitis and 
erosions vs. ulcer of the duodenal bulb was diagnosed.  The 
report noted that March 1996 GI testing revealed gastritis, 
duodenitis and areas of barium collection in the duodenal 
bulb representative of either erosions or ulcers.  

A June 1996 private medical record notes a diagnosis of 
gastritis.

An August 1998 VA medical opinion included as background 
information that EGD testing in July 1992 revealed only mild 
erythema of the stomach.  The esophagus and duodenum were 
both within normal limits.  The report noted that EGD testing 
was accomplished in July 1998, and that the findings were 
almost identical to those found six years earlier.  The VA 
physician opined that there were no multiple small eroded or 
ulcerated areas seen during the EGD.  No severe hemorrhages 
or large ulcerated or eroded areas were demonstrated.  The 
physician opined that the veteran's gastritis had no effect 
whatsoever on his ability to work.  

On August 2000 VA digestive conditions examination the 
veteran complained of stomach-related daily morning flare-
ups.  He complained of nausea and gagging, and added that he 
could not eat breakfast without vomiting.  He was able to eat 
lunch.  He complained of occasional epigastric soreness, and 
of occasional loose bowel movements.  No history of blood was 
reported.  Examination showed that the abdomen was without 
apparent organomegaly or masses.  Diffuse tenderness was 
demonstrated throughout, worse in the epigastric area.  There 
was no rebound tenderness, and bowel sounds were normoactive.  
Gastritis was diagnosed.  

On VA stomach, duodenum and peritoneal adhesions examination 
in April 2001 history of gastritis was diagnosed.  The 
veteran complained of morning flare-ups two to three times 
per week, which he described as nausea, gagging and retching.  
He took Maalox for variable relief.  He also complained of 
occasional epigastric burning pain, but denied indigestion 
and heartburn.  He took Zantac at bedtime.  Examination 
showed the veteran's abdomen to be without organomegaly or 
masses.  Mild tenderness in the epigastric area was noted.  
No rebound tenderness was observed, and bowel sounds were 
normoactive.  

On April 2001 VA upper GI testing no obvious abnormality of 
the esophagus was noted.  Neither the stomach, duodenal bulb, 
C-loop, nor proximal mesenteric small bowel showed definite 
abnormality.  The fundus was less than ideally evaluated due 
to poor distension.  The examiner reported that some 
gastritis in the stomach could not be excluded based on the 
study.  

A May 2001 VA progress note includes a diagnosis of history 
of gastritis.  An October 2002 VA progress note included a 
diagnosis of history of gastritis.  A later October 2002 VA 
progress note reflects that the veteran had nonulcer 
dyspepsia and needed to be managed conservatively, and that 
there was no need for repeat EGD.  

Laws and Regulations

Evaluations of service-connected disabilities are based on 
the average impairment of earning capacity they produce, as 
determined by comparing their symptoms with the appropriate 
rating criteria.  38 U.S.C.A. § 1155.  Consideration is given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following the award of 
service connection for that disability (as here), separate 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Here, however, the disability 
at issue is not shown to have varied in severity during the 
course of the appeal period.  Consequently, there is no basis 
for "staged ratings."

The veteran's service-connected gastritis is currently rated 
as 10 percent disabling under Diagnostic Code (Code) 7307 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.114.  Certain provisions of 38 C.F.R. § 4.114 were 
amended effective July 2, 2001.  However, Code 7307 criteria 
for rating gastritis remained unchanged.  

Code 7307 provides a 10 percent rating for chronic 
hypertrophic gastritis, with small nodular lesions and 
symptoms.  A 30 percent rating requires multiple small eroded 
or ulcerated areas and symptoms.  38 C.F.R. § 4.114.  

Analysis

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's gastritis.  To warrant the next 
higher, 30 percent, rating, the evidence must show disability 
equivalent to multiple small eroded or ulcerated areas and 
symptoms.  No examination during the appellate period has 
revealed symptoms of such severity.  In fact, more recently 
gastritis has been diagnosed by "[h]istory", only.  A VA 
physician noted that on July 1998 VA EGD neither multiple 
small eroded or ulcerated areas nor severe hemorrhages or 
large ulcerated or eroded areas were detected.  There is no 
competent evidence to the contrary.  It is also noteworthy 
that the July 1998 examiner opined that the veteran's 
gastritis does not affect his ability to work.  The level of 
impairment shown simply does not meet the requirements for a 
30 percent rating under Code 7307.  


ORDER

A rating in excess of 10 percent for gastritis is denied.  


REMAND

The veteran's service-connected lumbosacral strain has been 
rated under Code 5295.  More recently, disc involvement has 
been noted, e.g., a December 1988 VA CT (computed tomography) 
scan showed mild disc bulges.  A May 1989 VA examination 
report produced a diagnosis of HNP (herniated nucleus 
pulposus).  On April 1998 VA orthopedic examination, the 
veteran complained of bilateral radiating pain.  

On April 2001 VA orthopedic examination, X-rays of the 
lumbosacral spine were ordered.  A report of such X-rays has 
not been associated with the veteran's claims files.  VA 
medical records are constructively of record.  If records of 
VA treatment are material to the issue on appeal, but are not 
in the claims folder, a remand is necessary to obtain such 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Code 5293, for disc disease, may have application in this 
case.  Substantive changes to Code 5293 criteria were made by 
regulatory amendment effective September 23, 2002.  The 
revised criteria provide that a rating under Code 5293 may be 
either on the basis of musculoskeletal/neurological findings 
or the frequency and extent of incapacitating episodes, 
whichever method produces the highest rating.  While both the 
revised and the previous Code 5293 criteria were cited in the 
May 2003 SSOC, it does not appear that the "new" criteria 
were fully considered.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to identify all 
health care providers who treated him for his 
service-connected low back disorder since May 2003.  
The RO should obtain complete clinical records of 
all such treatment.

2.  Thereafter, the veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the current extent and 
severity of all symptoms and impairment, both 
orthopedic and neurologic, from the service-
connected low back disorder.  His claims folders 
must be made available to and reviewed by the 
examiner.  The examiner should describe all 
symptoms of the veteran's service-connected low 
back disability, both orthopedic and neurologic.  
Any indicated studies should be performed.  The 
examiner should specifically note whether there is 
listing of the whole spine to the opposite side, 
positive Goldthwaite's sign or abnormal mobility on 
forced motion.  The examiner should express an 
opinion as to whether there would be additional 
limits on functional ability with repeated use or 
during flare-ups, and, if so, if possible, to what 
degree.  The examiner should specifically identify 
any evidence of neuropathy, to include reflex 
changes, characteristic pain, and muscle spasm.  
All functional impairment of the lower extremities 
due to disc disease or other low back pathology 
should be identified, and the examiner should 
assess the frequency and duration (number of days) 
of any incapacitating episodes (episodes requiring 
bed rest prescribed by a physician and treatment by 
a physician) of intervertebral disc syndrome.  The 
examiner should explain the rationale for all 
opinions given. 
3.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
record and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



